Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because Figs. 2-5 do not show each and every element very clearly. Figs. 2-5 are so fuzzy that prevents clear viewings of each and every element very clearly. Also Figs. 2-5 are so small in size that each and every element cannot be viewed very clearly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 3, 14, 20, 33 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 3 and 42, the omitted structural positive cooperative relationships are: a first end and a second end. 
In absence of essential structural positive relationship of the first end and the second end, it remains uncertain as to how the first end and the second end are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the first end and the second end, it remains uncertain as to whether the first end and the second end are structurally part of the claimed device.
As to claims 14 and 33, the omitted structural positive cooperative relationship is: an end of the cold shell. 
In absence of essential structural positive relationship of the first end and the second end, it remains uncertain as to how the end of the cold shell is structurally related to its associated element(s) and the claimed device. 
As to claim 20, the omitted structural positive cooperative relationship is: an isothermal temperature point. 
In absence of essential structural positive relationship of the isothermal temperature point, it remains uncertain as to how the isothermal temperature point is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the isothermal temperature point, it remains uncertain as to whether the isothermal temperature point is related to the claimed device.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 14, 16, 17, 40, 43, 44, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Geballe et al (USPgPub 2015/0243867, of record).
As to claim 1 and 40, Geballe et al disclose applicant’s claimed thermionic energy converter including: 
an emitter electrode (11);
a hot shell configured to concentrate heat flow toward the emitter electrode (para. 0017); 
a collector electrode (21; at least para. 0025); and
a cold shell that is thermally isolated from the hot shell (para. 0054).
As to claims 4 and 43, Geballe et al disclose the emitter electrode made with at least one material chosen from a refractory metal, a refractory alloy, and a superalloy (paras. 0016, 0053).
As to claims 5 and 44, Geballe et al disclose the hot shell made with a structural material and the emitter electrode including a coating of electron-emitting material on a vacuum-facing surface of the hot shell (paras. 0017, 0035, 0046).
As to claim 14, Geballe et al disclose the thermionic energy converter further including a heat exchanger (heat sink) disposed in thermal communication with the cold shell at an end of the cold shell distal the emitter electrode (paras. 0001, 0054, 0040).
As to claims 16 and 47, Geballe et al disclose the hot shell including a heat transfer enhancement feature (paras. 0017, 0035).
As to claims 17 and 48, Geballe et al disclose the heat transfer enhancement feature including feature chosen from a plurality of pins, a plurality of grooves defined in a non-vacuum-facing surface of the hot shell, at least one extension, and a faceted geometry defined in the non-vacuum-facing surface of the hot shell (paras. 0012, 0017, 0035).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 33, 35, 36, 3, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Geballe et al, as applied to claim 1 in view of King (USPgPub 2009/0153015, of record).
As to claim 21, since claim 21 is substantially similar to that of claim 1, claim 21 is substantially rejected for reasons set forth in the rejection of claim 1.
As to claim 21, Geballe et al do not disclose the hot shell having a wall thickness that tapers from a first thickness at a first end to a second thickness at a second end distal the emitter electrode, the second thickness being less than the first thickness.
King, in the field of thermal transfer to electrodes (title; abstract), is cited for a teaching of the hot shell having a first thickness to a second thickness, the second thickness being less than the first thickness (Fig. 3; paras. 0033, 0035), "tip of a needle serves as an extraction site upon which a Taylor cone tip can be formed and regenerated" and "An electrical circuit 16 provides resistive heating to the needle 12. Other sources of heat known to those skilled in the art may be used in place of, or in addition to, resistive heating. An electrode 18 is located about 0.1 to about 3 mm downstream from the tip 20 of the noodle").
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geballe with the teaching of King. The motivation for doing so would have been because to achieve ion emission, emitter heating supply was enabled and increased to attain a suitable temperature to allow the fixture to reach thermal equilibrium prior to attempting ion emission (King; para. 0050).
	As to claims 3 and 42, Geballe et al disclose the hot shell having a wall thickness from a first thickness at a first end to a second thickness at a second end, as claimed by applicant.
Geballe et al do not disclose the hot shell having the second thickness less than the first thickness, as claimed by applicant.
King is cited for showing a teaching of the shell having the first thickness to the second thickness, the second thickness being less than the first thickness (Fig. 3, paras. 0033, 0035), “tip of a needle serves as an extraction site upon which a Taylor cone tip can be formed and regenerated” and “An electrical circuit 16 provides resistive heating to the needle 12. Other sources of heat known to those skilled in the art may be used in place of, or in addition to, resistive heating. An electrode 18 is located about 0.1 to about 3 mm downstream from the tip 20 of the needle”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geballe with the teaching of King. The motivation for doing so would have been because "To achieve ion emission, emitter heating supply was enabled and increased to attain a suitable temperature to allow the fixture to reach thermal equilibrium prior to attempting ion emission”.
	As to claims 23, 24, 33, 35 and 36, since limitations of claims 23, 24, 33, 35 and 36 are similar to that of claims 4, 5, 14, 16 and 17 respectively, claims 23, 24, 33, 35 and 36 are rejected for reasons set forth in the rejection of claims 4, 5, 14, 16 and 17. Geballe et al disclose features of claims 23, 24, 33, 35 and 36 as mentioned in the rejection of claims 4, 5, 14, 16 and 17.

Claims 2 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Geballe et al (as applied to claims 1 and 21) in view of Wu Jiang (Wu Jiang Yang Sheng Cathode Materials LTD, of record).
As to Claims 2 and 41, Geballe discloses the emitter electrode having a vacuum-facing surface (paras. 0035, 0046), “electron emitter device including an electrically conductive material (typically a metal, a semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electrode) with a surface facing towards the electron collector” and “vacuum in the gap between the electron emitter and the electron collector of the inventive device can be provided”), but fails to explicitly disclose a hemispherical surface.
Wu Jiang, in the field of electrode emitters, is cite for showing an emitter electrode having a hemispherical surface (para. 0025).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geballe with the teaching of Wu Jiang. The motivation for doing so would have been to provide “an electrode material with both low work function and high chemical stability”.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Geballe et al (as applied to claims 1 and 21) in view of King (as applied to claim 21) and Wu Jiang, as applied to claim 21.
since limitations of claim 22 is similar to that of claim 2, claim 22 is rejected for reasons set forth in the rejection of claim 2. Geballe et al disclose features of claim 22, as mentioned in the rejection of claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geballe et al (as applied to claim 1) in view of Kronenberg (USPN 3052797, of record).
As to claim 8, Geballe et al do not disclose the collector electrode including a collector rod, as claimed by applicant.
	Kronenberg, in the field of rod type electrode collectors, is cite for showing a collector electrode including a collector rod (Col. 4, lines 22-25, “one desirable embodiment of the invention...wherein a hollow cylindrical form of emitter is used in conjunction with a rod type...collector electrode”.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geballe with the teaching of Kronenberg. The motivation for doing so would have been to provide a “Simple and direct readout, easily varied absolute sensitivities, and easily varied relative sensitivities for specific radiations by changing the geometry and nature of the emitting and collecting electrodes” (Kronenberg: Col. 1, lines 63-66).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geballe et al (as applied to claim 1) in view of Petschauer (USPN 3388293, of record).
Regarding Claim 19, Geballe discloses the thermionic energy converter further including: a positive electrical terminal electrically connected to the collector electrode, and a negative electrical terminal electrically connected to the emitter electrode.
	Petschauer is in the field of emitters and collectors (title; abstract) and teaches further including: a positive electrical terminal electrically connected to the collector electrode (Claim 3) and a negative electrical terminal electrically connected to the emitter electrode (col. 2, lines 9-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geballe with the teaching of Petschauer. The motivation for doing so would have been because it "reduces the load to the signal energy, and lowers the number of components needed" (Petschauer; Col. 1, lines 65-66).

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, prior art of the record does not disclose applicant’s claimed thermionic energy converter of claim 9, which includes all limitations of base claim 1 and intervening claim 8, wherein the collector rod includes an alignment-and-gap-setting feature configured to set a gap between the vacuum-facing surface of the emitter electrode and a vacuum-facing surface of the collector electrode, as cited specifically in claim 9. 
As to claim 20, prior art of the record does not disclose applicant’s claimed thermionic energy converter of claim 20, which includes all limitations of base claim 1 and intervening claim 19, wherein the negative electrical terminal is electrically connected to the emitter electrode at an isothermal temperature point between the hot shell and the cold shell, as cited specifically in claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879